EXHIIBIT 10.1

ROSENTHAL & ROSENTHAL, INC.


Financing Agreement


AGREEMENT dated December 18, 2012 between Zoom Telephonics, Inc. ("Borrower"), a
Corporation duly organized and presently existing in good standing under the
laws of the State of Delaware whose chief executive office is at 207 South
Street, Boston, MA 02111, and ROSENTHAL & ROSENTHAL, INC. ("Lender"), a New York
corporation with an address at 1370 Broadway, New York NY 10018.


Borrower desires to obtain loans and other financial accommodations from Lender
on a revolving basis upon the security of the Collateral (as herein defined).
Now, therefore, Borrower and Lender agree as follows.


1.  
DEFINITIONS



 As used in this Agreement, these terms shall have the following meanings which
shall be applicable to both the singular and plural forms of such terms.


1.1.   "Account Debtor" shall mean the account debtor with respect to a
Receivable and any other person who is obligated on such Receivable.
 
1.2.   "Affiliate" of a party shall mean any entity controlling, controlled by,
or under common control with, the party, and the term "controlling" and such
variations thereof shall mean ownership of a majority of the voting power of a
party.
 
1.3.   "Business Day" shall mean a day on which Lender and major banks in New
York City are open for the regular transaction of business.
 
1.4.   “Change of Control” shall mean a sale of all or substantially all of
Borrower’s capital stock to a third party.
 
1.5.   “Closing Date” shall mean the date set forth in the first paragraph of
this Agreement.
 
1.6.   “Collateral” shall have the meaning given in Section 4.1 hereof.
 
1.7.   “Collateral Documents” shall mean any and all security agreements,
deposit account control agreements, mortgages and other documents executed and
delivered to Lender to secure the Obligations.
 
1.8.   “Current Assets” shall mean, at a particular date, cash, accounts and
inventory of Borrower providing however, that such amounts shall not include any
amounts for any indebtedness owing by any Affiliate to Borrower.
 
1.9.   "Current Liabilities" shall mean, at a particular date, all amounts which
would, in conformity with GAAP, be included under current liabilities on a
balance sheet of Borrower, as at such date, but in any event including, without
duplications, the amounts of (a) all indebtedness payable on demand, or at the
option of the person or entity to whom such indebtedness is owed, not more than
twelve (12) months after such date, (b) any payments in respect of any
indebtedness (whether installment, serial maturity, sinking fund payment or
otherwise) required to be made not more than twelve (12) months after such date,
(c) all reserves in respect of liabilities or indebtedness payable on demand or,
at the option of the person or entity to whom such indebtedness is owed, not
more than twelve (12) months after such date, the validity which is not
contested to such date, (d) all accruals for federal or other taxes measured by
income payable within twelve (12) months of such date and (e) all outstanding
indebtedness to Lender
 
 
1

--------------------------------------------------------------------------------

 
 
1.10. "Default" shall have the meaning provided in Section  8.1 hereof.
 
1.11. "Effective Rate" shall have the meaning provided in Section  3.1 hereof.
 
1.12.   "Eligible Receivables" shall mean Receivables created by Borrower in the
ordinary course of its business which have been validly assigned to Lender and
in which Lender holds a perfected security interest pursuant to the terms hereof
ranking prior to and free and clear of all interests, claims, and rights of
others and which are and at all times shall continue to be acceptable to Lender
in all other respects. Standards of eligibility may be fixed and revised from
time to time solely by Lender in its exclusive judgment. In determining
eligibility Lender may, but need not, rely on ageings, reports and schedules of
Receivables furnished by Borrower, but reliance thereon by Lender from time to
time shall not be deemed to limit Lender's right to revise standards of
eligibility at any time. In general, a Receivable shall not be deemed eligible
unless the Receivable complies with the Minimum Receivable Eligibility
Requirements and the Account Debtor on such Receivable is and at all times
continues to be acceptable to Lender and unless each Receivable complies in all
respects with the representations, covenants and warranties hereinafter set
forth (without giving effect to any knowledge qualifiers therein) and in the
event such Receivable arises from the sale of goods meet all standards imposed
by any governmental agency or authority.
 
1.13. “Equipment” shall mean equipment as defined in Article 9 of the UCC.
 
1.14. “Foreign Receivables” shall mean Receivables created from sales made by
you to customers located outside of the United States of America.
 
1.15. “ERISA” shall mean the Employee Retirement Income Security Act.
 
1.16. "GAAP" shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the elements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied.
 
1.17. "Inventory" shall mean inventory as defined in Article 9 of the UCC.
 
1.18. “Lease” and “Leased Premises” shall have the meanings given in Section 8.1
hereof.
 
1.19. "Loan Account" shall mean the Loan Account as described in Section 2.2
hereof.
 
1.20. “Loan Availability” shall have the meaning given in Section 2.1 hereof.
 
1.21. “Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, and each guaranty, certificate, agreement, or document executed by
Borrower or any of its guarantors and delivered to Lender in connection with the
foregoing.
 
1.22.  "Margin" shall mean 4.25 percent per annum.
 
1.23.  "Maximum Credit Facility" shall mean $1,750,000.
 
1.24.  "Maximum Rate" shall have the meaning provided in Section 9.2 hereof.
 
1.25.  “Minimum Receivable Eligibility Requirements” shall have the meaning
given in Section 2.3 hereof.
 
1.26.  "Net Amount of Eligible Receivables" shall mean the gross amount of
Eligible Receivables less sales, excise or similar taxes, returns, discounts,
claims, credits and allowances of any nature at any time issued, owing, granted,
outstanding or claimed, and less (without duplication)  any portion of an
Eligible Receivable of such Account Debtor is unpaid more than 90 days following
its invoice date.
 
 
2

--------------------------------------------------------------------------------

 
 
1.27.   "Obligations" shall mean all obligations, liabilities and indebtedness
of Borrower to Lender or an Affiliate of Lender, however evidenced, arising
under this Agreement, any other Loan Document (whether by reason of extension of
credit, guaranty, indemnity or otherwise), or under any other or supplemental
financing provided to Borrower by Lender or an Affiliate of Lender, or
independent hereof or thereof, whether now existing or incurred from time to
time hereafter and whether before or after termination hereof, absolute or
contingent, joint or several, matured or unmatured, direct or indirect, primary
or secondary, liquidated or unliquidated, and whether arising directly or
acquired from others (whether acquired outright, by assignment unconditionally
or as collateral security from another and including participations or interest
of Lender in obligations of Borrower to others), and including (without
limitation) all of Lender's charges, commissions, fees, interest, expenses,
costs and attorneys' fees chargeable to Borrower in connection therewith.
 
1.28.  "Over-advance" shall mean any portion of all loans and advances which on
any day exceeds the Loan Availability.
 
1.29.  “Permitted Liens” means the liens of Lender granted under the Loan
Documents and any other liens, if any, described on the attached Exhibit A.
 
1.30.  "Person" shall mean any person, firm, corporation, partnership, limited
liability company, association, company, trust, estate, custodian, nominee or
other individual or entity.
 
1.31.  "Prime Rate" shall mean the prime rate from time to time publicly
announced in New York City by JPMorgan Chase Bank.
 
1.32.  "Receivables" shall mean all obligations to Borrower for the payment of
money arising out of the sale of goods by Borrower, now existing or hereafter
arising, however evidenced, including all accounts, contract rights, general
intangibles, documents, chattel paper and instruments (as each of such terms is
defined in the UCC).
 
1.33.  "Receivable Availability” shall have the meaning specified in
Section  2.1 hereof.
 
1.34. "Tangible Net Worth" shall mean, at a particular date (a) the aggregate
amount of all assets of Borrower as may be properly classified as such in
accordance with GAAP consistently applied excluding such other assets as are
properly classified as intangible assets under GAAP, less (b) the aggregate
amount of all liabilities of Borrower (excluding subordinated liabilities to
Lender) determined in accordance with GAAP.
 
1.35. "Working Capital" shall mean the excess, if any, of Current Assets less
Current Liabilities.
 
1.36. “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York, provided, however, that in the event by reason of
mandatory provisions of law, any of the attachment, perfection, or priority of
Lender’s security interest in any of the Collateral is governed by the Uniform
Commercial Code as in effect in any jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.
 
 
3

--------------------------------------------------------------------------------

 


2.  
LOANS; Eligibility of Receivables



2.1.   Lender shall, in its discretion, make loans to Borrower from time to
time, at Borrower's request, which loans in the aggregate shall not exceed the
lesser of (A) the Maximum Credit Facility; or (B) the Loan Availability, which
means the Receivable Availability equal to (i) sixty percent (60%) of the Net
Amount of Eligible Receivables arising from your sales made to Best Buy Co.,
plus (ii) seventy five percent (75%) of the Net Amount of Eligible Receivables
arising from your sales made to all other customers located in the United States
of America; and (iii) fifty percent (50%) of the Net Amount of Eligible
Receivables that are Foreign Receivables, provided that such sales are
subject  to a credit insurance policy satisfactory to us and issued by an
insurer satisfactory to us, minus such reserves as Lender may deem, in its sole
discretion, to be necessary from time to time.
 
2.2.   The making of any loan in excess of the percentages set forth above shall
not be deemed to modify such percentages or create any obligation to make any
further such loan. All loans (and all other amounts chargeable to Borrower under
this Agreement or any supplement hereto) shall be charged to a Loan Account in
Borrower's name on Lender's books. Lender shall render to Borrower each month a
statement of the Loan Account (and all credits and charges thereto) which shall
be considered correct and accepted by Borrower and conclusively binding upon
Borrower as an account stated except to the extent that Lender receives a
written notice by registered mail of Borrower's exceptions within 30 days after
such statement has rendered to Borrower.
 
2.3.   A Receivable meets the Minimum Receivable Eligibility Requirements if 1)
the Receivable arose from bona fide completed transactions and has not remained
unpaid for more than the number of days after the invoice date set forth in
Section 1.26;  2) the amount of the Receivable reported to Lender is absolutely
owing to Borrower and payment is not conditional or contingent, (such as
consignment, guaranteed sales or right of return or other similar terms); 3. the
Account Debtor's chief executive office or principal place of business is
located in the United States; 4.  the Receivable did not arise from progress
billings, retainages or bill and hold sales; 5. there are no contra
relationships, setoffs, counterclaims or disputes existing with respect thereto
and there are no other facts existing or threatened which would impair or delay
the collectibility of all or any portion thereof; 6. the goods giving rise
thereto were not at the time of the sale subject to any liens except those
permitted in this Agreement; 7. the Account Debtor is not an Affiliate of
Borrower; 8.  there has been compliance with the Assignment of Claims Act or
similar State or local law, if applicable, if the Account Debtor is the United
States or any domestic governmental unit; 9. Borrower has delivered to Lender
such documents as Lender may have requested pursuant to Section 4.2 hereof in
connection with such Receivable and Lender shall have received verifications of
such Receivable, satisfactory to it, if sent to the Account Debtor or any other
obligors or any bailees; 10. there are no facts existing or threatened which
might result in any adverse change in the Account Debtor's financial condition;
11. not more than 50% of the Receivables of the Account Debtor or its Affiliates
owed to Borrower are more than 90 days past the invoice date ; 12) the total
indebtedness to Borrower of the Account Debtor does not exceed the amount of any
customer credit limits as established from time to time on notice to Borrower;
13) the Account Debtor is deemed creditworthy at all times by Lender; and 14)
all representations and warranties in this Agreement or any other Loan Document
with respect to such Receivable are true and correct.
 
3.  
LENDER'S CHARGES



3.1.   Borrower agrees to pay to Lender each month interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) (a) on that
portion of the average daily balances in the Loan Account during the preceding
month that does not exceed the Loan Availability at a rate per annum (the
"Effective Rate") equal to the Prime Rate plus the Margin and (b) on the amount
of Over-advances, if any, at a rate of 3% per annum in excess of the Effective
Rate. Any change in the effective interest rates due to a change in the Prime
Rate shall take effect on the date of such change in the Prime Rate provided,
that, with respect to Lender’s charges, no decrease in the Prime Rate below 4%
per annum shall be given any effect.
 
 
4

--------------------------------------------------------------------------------

 
 
3.2.   Borrower shall pay to Lender a facility fee payable on the Closing Date
in the amount of 1% of the Maximum Credit Facility and on the anniversary of
such date in each succeeding year, in the amount of 1% of the Maximum Credit
Facility.
 
3.3.   Borrower shall pay to Lender monthly an administration fee of $1,000
payable in arrears on the first day of each month with respect to the prior
month for as long as this Agreement is in effect.
 
3.4.   A statement of all of Lender's charges shall accompany each monthly
statement of the Loan Account and such charges shall be payable by Borrower
within 5 Business Days after receipt of such statement. In lieu of the separate
payment of charges, Lender, at its option, shall have the right to debit the
amount of such charges to Borrower's Loan Account, which charges shall be deemed
to be first paid by amounts subsequently credited to the Loan Account. Borrower
agrees that the minimum charges payable by Borrower to Lender each month under
Section 3.1 hereof shall be $2,500. As more fully provided in Section  9.2
hereof, in no event shall the interest charges hereunder exceed the Maximum
Rate.
 
4.  
SECURITY INTEREST IN COLLATERAL



4.1.   As security for the prompt performance, observance and payment in full of
all of the Obligations, Borrower grants to Lender a security interest in, a
continuing lien upon and a right of setoff against, and Borrower hereby assigns,
transfers, pledges and sets over to Lender (collectively, including any other
assets of Borrower in which Lender may be granted a security interest under any
Loan Document, the "Collateral"): (i) all Receivables (whether or not Eligible
Receivables and whether or not specifically listed on any schedules, assignments
or reports furnished to Lender) (ii) all of Borrower's property, and the
proceeds thereof, now or hereafter held or received by or in transit to Lender
or held by others for Lender's account, including any and all deposits,
balances, sums and credits of Borrower with, and any and all claims of Borrower
against, Lender, at any time existing, (iii) all credit insurance policies, and
all other insurance and all guarantees relating to the Receivables or other
Collateral, (iv) all books, records and other general intangibles evidencing or
relating to Receivables or other Collateral and the computer hardware and
software and media containing such books and records; all deposits, or other
security for the obligation of any person under or relating to Receivables, all
of the Borrower's rights and remedies of whatever kind or nature it may hold or
acquire for the purpose of securing or enforcing Receivables; all right, title
and interest of the Borrower in and to all goods relating to, or which by sale
have resulted in, Receivables, including goods returned by or reclaimed or
repossessed from Account Debtors and all goods described in copies of invoices
delivered by Borrower to Lender; all rights of stoppage in transit, replevin,
repossession and reclamation and all other rights and remedies of an unpaid
vendor or lienor, and all proceeds of any Letter of Credit naming Borrower as
beneficiary and which provides for, guarantees or assures the payment of any
Receivable; (v) all accounts, instruments, chattel paper, documents, general
intangibles, deposit accounts, investment property and letter of credit rights,
whether or not arising out of the sale of goods or rendition of services, and
including choses in action, causes of action, tax refunds (and claims), and
reversions from terminated pension plans; (vi) all of Borrower’s Inventory and
Equipment; and (vii) all proceeds of such Collateral, in any form, including
cash, non-cash items, checks, notes, drafts and other instruments for the
payment of money. Such security interest in favor of Lender shall continue
during the term of this Agreement and until indefeasible payment in full of all
Obligations, whether or not this Agreement shall have sooner terminated.
 
 
5

--------------------------------------------------------------------------------

 


4.2.   At Lender's request, Borrower will provide Lender with confirmatory
assignment schedules in form satisfactory to Lender, copies of customers'
invoices, evidence of shipment or delivery, and such further information as
Lender may require. Borrower will take any and all steps and observe such
formalities as Lender may request from time to time to create and maintain in
Lender's favor a valid and first lien upon, security interest in and pledge of
all of Borrower's Receivables and all other Collateral, including executing all
documents that may be requested by Lender to maintain such security interest in
and pledge of the Collateral. Borrower hereby authorizes Lender to file any
Financing Statements under the UCC, and renewals and amendments thereof, naming
Borrower as debtor, that are necessary to perfect and maintain the perfection of
Lender’s security interest in the Collateral.  Borrower agrees to take all steps
necessary to allow Lender to comply with any Federal or state statute, which, in
Lender’s judgment,  if not complied with,  might afford to any Person an
interest in the Collateral that would be superior to Lender’s security interest
in the Collateral.
 
5.  
CUSTODY AND INSPECTION OF COLLATERAL AND RECORDS;

 
COLLECTION AND HANDLING OF COLLATERAL


5.1.   Borrower shall instruct all customers to remit payments on Receivables to
a lockbox controlled by Lender and maintained at Borrower’s expense. Borrower
will, at its own expense and on Lender's behalf, collect as Lender's property
and in trust for Lender all payments and prepayments on such Receivables which
for any reason are not remitted by customers to the lockbox, and shall not
commingle such collections with Borrower's own funds. As to all moneys so
collected, including all prepayments by customers, Borrower shall on the day
received remit all such collections to Lender in the form received by depositing
such collections into an account of Lender specified by Lender and maintained at
Borrower’s expense. All amounts collected on Receivables when received by Lender
shall be credited to Borrower's Loan Account, adding 3 Business Days for
collection and clearance of remittances. Such credits shall be conditional upon
final payment to Lender. Nothing contained in this Section 5.1, or otherwise in
this Agreement, shall be deemed to limit Lender's rights and powers pursuant to
Section 7 of this Agreement. Notwithstanding anything herein to the contrary, so
long as no Default shall have occurred and be continuing, this paragraph shall
not apply to any Foreign Receivables, it being understood, however, that to the
extent any Foreign Receivables do not so comply with this paragraph then they
shall not be Eligible Receivables.
 
5.2.   All records, ledger sheets, correspondence, contracts, documentation and
computer hardware and software and media relating to or evidencing Receivables
or containing information relating to the Receivables shall, until delivered to
Lender or removed by Lender from Borrower's premises, be kept on Borrower's
premises, without cost to Lender, in appropriate containers in safe places.
Lender shall at all reasonable times have full access to and the right to
examine and make copies of Borrower's books and records, and shall have full
access to Borrower’s computer information systems, to confirm and verify all
Receivables assigned to Lender and to do whatever else Lender deems necessary to
protect its interest. Lender may at any time remove from Borrower's premises, or
require Borrower to deliver any contracts, documentation, files and records
relating to Receivables, and any computer hardware, software and media
containing information relating to the Receivables or Lender may, without cost
or expense to Lender, use such of Borrower's personnel, supplies, computer
information systems and space at Borrower's places of business as may be
reasonably necessary for collection of Receivables.
 
 
6

--------------------------------------------------------------------------------

 


5.3.   Borrower will immediately upon obtaining knowledge thereof report to
Lender all reclaimed, repossessed or returned merchandise, Account Debtor claims
and any other matter affecting the value, enforceability or collectibility of
Receivables. Any merchandise reclaimed or repossessed by or returned to Borrower
will, at the cost and expense of Borrower, be set aside marked with the name of
the Lender and will be held by Borrower for the account of Lender and subject to
Lender's security interest. All claims and disputes relating to Receivables are
to be promptly adjusted by Borrower with the prior approval of Lender and within
a reasonable time, at its own cost and expense. Lender may, at its option,
settle, adjust or compromise claims and disputes relating to Receivables which
are not adjusted by Borrower within a reasonable time.  Following the occurrence
of a Default, Lender may, at its option, revoke Borrower’s authority to settle
or adjust disputes or to further communicate with Account Debtors.
 
5.4.   Borrower shall reimburse Lender on demand for all costs of collection
incurred by Lender in efforts to enforce payment of Receivables, recovery of or
realization upon any other Collateral, including attorneys' fees and the fees
and commissions of collection agencies. All and any fees, costs and expenses, of
whatever kind and nature, including taxes of any kind, which Lender may incur in
filing public notices, obtaining appraisals of the Collateral, and the
reasonable charges of any attorney whom Lender may engage in preparing and
filing documents, making title or lien examinations and rendering opinion
letters, as well as all fees, costs and expenses incurred by Lender (including
all attorneys' fees and including Lender's out of pocket expenses in conducting
periodic field examinations of Borrower and the Collateral plus Lender's
prevailing per diem charge for each of its examiners in the field and office,
now $850 per person per day), in administering this Agreement, protecting,
preserving, enforcing or foreclosing any security interests or rights granted to
Lender hereunder, whether through judicial proceedings or otherwise (including
advertising costs), enforcing or collecting the Receivables, recovery of or
realization upon any other Collateral, or in defending or prosecuting any
actions or proceedings arising out of or related to its transactions with
Borrower, including actions or proceedings that may involve any person asserting
a priority or claim with respect to the Collateral, shall be borne and paid for
by Borrower on demand, shall constitute part of the Obligations and may at
Lender's option be charged to Borrower's Loan Account. Borrower’s obligations
under this section shall survive termination of this Agreement for any
reason.  So long as no Default has occurred and is continuing, the aggregate per
diem charge to Borrower for Lender’s examiners in the field and office, in any
twelve month period commencing on the Effective Date and on the anniversary of
such date in each succeeding year, shall not exceed $12,000.
 
6.  
REPRESENTATIONS, COVENANTS AND WARRANTIES



As an inducement to Lender to enter into this Agreement, Borrower represents,
covenants and warrants (which shall survive the execution and delivery of this
Agreement) that:


6.1.   Borrower is and at all times during the term of this Agreement shall be a
Corporation duly organized and presently existing in good standing under the
laws of the State of Delaware and is and at all times during the term of this
Agreement shall be duly qualified and existing in good standing in every other
state in which the nature of Borrower's business requires it to be qualified.
Borrower is not aware, and will upon becoming aware promptly notify Lender, of
any person organizing under its name in another state.
 
6.2.   The execution, delivery and performance of this Agreement are within the
corporate powers of Borrower, have been duly authorized by appropriate corporate
action and are not in contravention of the terms of Borrower's charter or
by-laws or of any indenture, agreement or undertaking to which Borrower is a
party or by which it may be bound. Borrower is not now the subject of any
pending governmental investigation or proceeding or of any insolvency
proceeding. No receiver or custodian has been appointed for any of the property
of Borrower. No consent, approval or authorization of any person, including
stockholders of Borrower or any governmental or regulatory authority, that has
not been obtained, is required in connection with the execution, delivery and
performance by Borrower of this Agreement. Borrower warrants that all financial
statements and other reports provided to Lender prior to the Closing Date are
true and correct in all material respects.
 
 
7

--------------------------------------------------------------------------------

 
 
6.3.  Other than as set forth on Schedule 6.3, there are no pending suits,
Federal or state tax liens, or judgment liens against Borrower or affecting its
assets, except for Permitted Liens. No assets of Borrower are subject to any
liens or encumbrances except for Permitted Liens. Borrower has no employee
benefit plans subject to ERISA that have accumulated funding deficiencies or
liquidity shortfalls as defined and calculated under ERISA or with respect to
which Borrower presently has withdrawal liability.
 
6.4.   Borrower is and shall be, with respect to all Inventory, Equipment,
intellectual property collateral, cash collateral and other Collateral, the
owner thereof free from any lien, security interest or encumbrance of any kind,
except for Permitted Liens.  No Receivable or any other Collateral has been or
shall hereafter be assigned, pledged or transferred to any person other than the
Lender or in any way encumbered or subject to a security interest except to
Lender, and except for Permitted Liens, and Borrower shall defend the same
against the claims of all persons.
 
6.5.   Borrower's books and records relating to the Receivables are maintained
at the office referred to below. Except as otherwise stated below, the principal
executive office of Borrower is located at such address and has been so located
on a continuous basis for not less than six months. Borrower shall not change
such location without Lender's prior written consent, and, upon making any such
change, Lender shall be authorized to file any additional financing statements
or other documents or notices which may be necessary under the UCC or other
applicable law and Borrower shall execute and deliver to Lender any such
documents requiring Borrower’s signature, failing which Lender shall be
authorized to sign such documents on behalf of Borrower as Borrower’s
attorney-in-fact. The listing of offices on Schedule 6.5 hereto represents all
of Borrower’s places of business.  Borrower shall notify Lender of the existence
of any additional places of business within 5 Business Days after any such place
of business is established.
 
6.6.   All loans and advances requested by Borrower under this Agreement shall
be used for the general corporate and business purposes of Borrower and in no
event shall Borrower request Lender to remit a loan or advance to an account of
Borrower that is used for the specific purpose of  purchasing or carrying margin
stock (within the meaning of Regulation U of the Federal Reserve Board) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock in contravention of Regulation T, U or X of the Federal Reserve
Board; or to the extent that any loans and advances requested by Borrower under
this Agreement shall be used for paying wages of the employees of Borrower,
Borrower hereby represents and warrants that it shall withhold .and pay over to
the applicable tax authorities any amount thereof as it shall be so required by
applicable law.
 
6.7.   Borrower shall maintain its shipping forms, invoices and other related
documents in a form satisfactory to Lender and shall maintain its books, records
and accounts in accordance with sound accounting practice. Borrower shall
furnish to Lender accounts receivable agings, accounts receivable roll forward
reports (in the form attached hereto as Exhibit B) and reconciliations of
accounts receivable collateral and the loan balance on the monthly statements
provided by Lender to Borrower’s records and inventory designations,  monthly,
not later than the 10th of each month, covering the previous month.  Borrower
shall furnish to Lender such other information regarding the business affairs
and financial condition of Borrower as Lender may, from time to time, reasonably
request, including (a) audited financial statements as at the end of and for
each fiscal year of Borrower, as soon as practical and in any event within 90
days after the end of each such fiscal year, and unaudited financial statements
prepared on a review basis, as at the end of, and for the first, second and
third quarter of each of Borrower’s fiscal years, as soon as practical and in
any event within 45 days after the end of each such quarter, in each case in
such form as Borrower files with the Securities and Exchange Commission,
prepared or reviewed by independent Certified Public Accountants reasonably
acceptable to Lender, it being agreed that Marcum LLP shall be reasonably
acceptable to Lender; and concurrently with such financial statements, a written
statement signed by the Chief Financial Officer (“CFO”) of the Borrower to the
effect that (i) CFO has not obtained any knowledge of the existence of any
Default, or (ii) if such CFO has obtained from such examination any such
knowledge, such CFO shall disclose in such written statement the Default and the
nature thereof.  All such  statements and information shall fairly present the
financial condition of Borrower, and the results of its operations as of the
dates and for the periods, for which the same are furnished.
 
 
8

--------------------------------------------------------------------------------

 
 
6.8.   Borrower shall duly pay and discharge all taxes, assessments,
contributions and governmental charges upon or against it or its properties or
assets prior to the date on which penalties attach thereto. Borrower shall be
liable for any tax (excluding a tax imposed on the overall net income of Lender)
imposed upon any transaction under this Agreement or giving rise to the
Receivables or which Lender may be required to withhold or pay for any reason
and Borrower agrees to indemnify and hold Lender harmless with respect thereto,
and to repay Lender on demand the amount thereof.  Until paid by Borrower,
Borrower’s liability under this paragraph shall be added to the Obligations
secured hereunder, and may at Lender's option be charged to Borrower's Loan
Account but shall nonetheless be independent hereof and continue notwithstanding
any termination hereof.
 
6.9.   With respect to each Receivable, Borrower hereby represents and warrants
that: each Receivable represents a valid and legally enforceable indebtedness
based upon an actual and bona fide sale and delivery of property in the ordinary
course of Borrower's business which has been completed and finally accepted by
the Account Debtor and for which the Account Debtor is unconditionally liable to
make payment of the amount stated in each invoice, document or instrument
evidencing the Receivable in accordance with the terms thereof, without offset,
defense or counterclaim; to the best of Borrower’s knowledge, each Receivable
will be paid in full at maturity; no Receivables have arisen from sales on bill
and hold terms; to the best of Borrower’s knowledge, all statements made and all
unpaid balances appearing in any invoices, documents, instruments and statements
of account describing or evidencing the Receivables are true and correct and are
in all respects what they purport to be and all signatures and endorsements that
appear thereon are genuine and all signatories and endorsers have full capacity
to contract; to the best of Borrower’s knowledge, the Account Debtor owing the
Receivable and each guarantor, endorser or surety of such Receivable is solvent
and financially able to pay in full the Receivable when it matures; and all
recording, filing and other requirements of giving public notice under any
applicable law which are required to be made by Borrower have been duly complied
with.
 
6.10.   Borrower shall until payment in full of all Obligations to Lender and
termination of this Agreement cause to be maintained at the end of each of its
fiscal quarters, Tangible Net Worth in an amount not less than $2,500,000 and
Working Capital of not less than $2,500,000.
 
6.11.   Prior to the making of any loans hereunder: 1) Lender shall have
received an opinion of Borrower’s counsel in the form, and as to the matters,
required by Lender; 2) Lender shall have received Goodstanding Certificates and
other certifications with respect to Borrower and any other Person liable on the
Obligations from such governmental authorities as Lender shall require; 3)
Lender or its agents shall have completed such examinations and appraisals of
the Collateral and such searches with regard to Borrower and its assets, as
Lender shall require, all at Borrower’s expense; 4) Lender shall have received a
payoff letter duly executed and delivered by Silicon Valley Bank and Borrower or
other evidence  of such termination in form and substance satisfactory to
Lender, and any other evidence Lender may require that on the Closing Date there
shall be no Liens on the Collateral other than Permitted Liens; 5) a lockbox or
deposit account complying with Section 5.1 shall have been established which is
satisfactory to Lender; 6) Lender shall have received evidence, in form
satisfactory to Lender, that Borrower has obtained such insurance policies, in
such form, with such issuers and covering such risks, as Lender shall require,
with endorsements, naming Lender as loss payee, that are acceptable to Lender;
and 7) the Loan Availability shall be in an amount equal to or greater than
$500,000 plus the sum of all amounts required to be disbursed at closing for the
purpose of paying Lender’s expenses chargeable to Borrower hereunder and all
amounts required to be paid to creditors to induce them to release any liens in
the Collateral that are not Permitted Liens.
 
 
9

--------------------------------------------------------------------------------

 
 
6.12.   During the term of this Agreement, Borrower shall not make any sales to
customers by accepting a credit card issued to such customers unless Borrower
has prior thereto entered into a merchant agreement with a processor, relating
to sales made using such credit card, on terms that are acceptable to Lender,
and such processor has agreed to remit the proceeds of such sales to an account
of Borrower with respect to which Lender has control in accordance with Section
9-104 of the UCC.
 
6.13.  Attached as Exhibit C is a listing of all of Borrower’s patents,
trademarks and copyrights. So long as any Obligations remain outstanding, Lender
is hereby irrevocably authorized to use any of Borrower’s patents, trademarks
and copyrights for the purpose of enforcing Lender’s security interest in the
Collateral and disposing of any of the Collateral.
 
6.14.  So long as any Obligations remain outstanding, Borrower shall (i) advise
Lender of the existence of any commercial tort claims in favor of Borrower,
which advice shall be given to Lender in writing no later than 10 days after
Borrower becomes aware of existence of such a claim in its favor; (ii) within 5
Business Days after Lender’s request therefor, provide Lender with a listing of
all deposit accounts and securities accounts maintained by Borrower and a
listing of all letters of credit issued and outstanding in favor of Borrower as
beneficiary and, if requested by Lender, arrange for the execution by each
depository bank and financial intermediary of a control agreement in Lender’s
favor with respect to such accounts, and by each letter of credit issuer of a
consent to an assignment of the proceeds of such letter of credit to Lender, in
each case in form and content satisfactory to Lender; (iii) maintain in effect
in favor of Lender, agreements (in form satisfactory to Lender) executed by the
landlords of Borrower’s places of business and the bailees of its property,
pursuant to which Lender is granted access to such places of business and such
bailees are directed to honor Lender’s instructions with respect to the
disposition of such property.
 
6.15.  Until indefeasible payment in full of the Obligations, Borrower shall not
(i) make any loans to officers, directors, shareholders or Affiliates; (ii)
engage in any other transactions with Affiliates except on terms similar to
those that would be in effect in transactions between unrelated parties (iii)
incur or repay indebtedness for borrowed money or guaranty the obligations of
Affiliates or other Persons; (iv) sell, transfer or otherwise dispose of any
assets except for sales of Inventory in the normal course; (v) declare any
dividends, redeem or repurchase any stock, or make any other distributions in
respect of its stock; or (vi) enter into any agreements to buy or sell goods on
consignment terms, unless Borrower (x) excludes any such transaction from its
Receivables reports to Lender until it becomes a sale, and (y) complies with all
filing and notice requirements under the law, including under the UCC, in order
to preserve its first priority interest in any such goods giving rise to such
transactions; or (vi) merge with or into any entity or undergo any other
restructuring or reorganization including reorganizations that would result in
Borrower being organized under the laws of a state other than Delaware.
 
6.16.  Borrower shall not (i) conduct any business or engage in any transaction
or dealing with any Blocked Person (as hereafter defined), including the making
or receiving of any contribution of funds, goods or services to or for the
benefit of any Blocked Person; (ii) deal in, or otherwise engage in any
transaction relating to any property or interests in property blocked pursuant
to Executive Order No. 13224; or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order No.
13224, the USA Patriot Act or any other Anti-Terrorism Law.  Borrower shall
deliver to Lender any certification or other evidence requested from time to
time by Lender in its sole discretion, confirming Borrower’s compliance with
this Section.  Borrower is not in violation of any Anti-Terrorism Law  and
Borrower is not a Person (a “Blocked Person”) that (a) is listed in the annex
to, or is otherwise subject to the provisions of, Executive Order No. 13224; (b)
is owned or controlled by, or acting for or on behalf of, any Person that is
listed in the annex to, or is otherwise subject to the provisions of, Executive
Order No. 13224; (c) any financial institution is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; (d) commits,
threatens or conspires to commit or supports “terrorism” as defined in Executive
Order No. 13224; (e) is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list, or is affiliated or associated with a person
or entity listed above;  (f) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.
 
 
10

--------------------------------------------------------------------------------

 
 
For purposes of this Section 6.16, (i) “Anti-Terrorism Laws” shall mean any
laws, regulations, rules, orders and directives relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Law administered by the
United States Treasury Department’s Office of Foreign Asset Control (as any of
the foregoing laws, regulations, rules, orders and directives may from time to
time be amended, renewed, extended, or replaced); (ii) “Executive Order No.
13224” shall mean Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced; and (iii) “USA Patriot Act” shall mean the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or shall hereafter be, renewed, extended, amended or replaced.
 
6.18.  Borrower shall deliver to Lender within 5 days of any of Borrower’s
senior officers obtaining knowledge of any condition or event which constitutes,
or might reasonably be expected to constitute, a Default or that any Person has
given notice to Borrower or any Affiliates of Borrower or taken any other action
with respect to a claimed Default, Borrower shall deliver to Lender an officer’s
certificate describing the same and the period of existence thereof and
specifying what action Borrower has taken, are taking and propose to take with
respect thereto
 
7.  
SPECIFIC POWERS OF LENDER



7.1.  Borrower hereby constitutes Lender or its agent, or any other person whom
Lender may designate, as Borrower's attorney, at Borrower's own cost and expense
to exercise at any time all or any of the following powers which, being coupled
with an interest, shall be irrevocable until all Obligations have been paid in
full: (a) to receive, take, endorse, assign, deliver, accept and deposit, in
Lender's or Borrower's name, any and all checks, notes, drafts, remittances and
other instruments and documents relating to Receivables and proceeds thereof;
(b) to receive, open and dispose of all mail addressed to Borrower and to notify
postal authorities to change the address for delivery thereof to such address as
Lender may designate; (c) to transmit to Account Debtors indebted on Receivables
notice of Lender's interest therein and to request from such Account Debtors at
any time, in Borrower's name or in Lender's or that of Lender's designee,
information concerning the Receivables and the amounts owing thereon; (d) to
notify Account Debtors to make payment directly to Lender; and  (e) to take or
bring, in Borrower's name or Lender's, all steps, actions, suits or proceedings
deemed by Lender necessary or desirable to effect collection of the Receivables.
In addition, to the extent permitted by law, Lender may file one or more
financing statements, naming Borrower as debtor and Lender as secured party and
indicating therein the types or describing the items of Collateral. Without
limitation of any of the powers enumerated above, Lender is hereby authorized to
accept and to deposit all collections in any form, relating to Receivables,
received from or for the account of Account Debtors (whether such collections
are remitted directly to Lender by Account Debtors or are forwarded to Lender by
Borrower), including remittances  which may reflect deductions taken by Account
Debtors, regardless of amount, the Loan Account of Borrower to be credited only
with amounts actually collected on Receivables in accordance with Section 5.1.
Borrower hereby releases (i) any bank, trust company or other firm receiving or
accepting such collections in any form, and (ii) Lender and its officers,
employees and designees, from any liability arising from any act or acts
hereunder or in furtherance hereof, whether of omission or commission, and
whether based upon any error of judgment or mistake of law or fact.
 
 
11

--------------------------------------------------------------------------------

 


8.  
LENDER'S REMEDIES



8.1.  Borrower agrees that all of the loans and advances made by Lender under
the terms of this Agreement, together with all Obligations of Borrower as
defined herein (unless otherwise provided in any instrument evidencing the same
or agreement relating thereto), shall be payable by Borrower at Lender's demand
at the office of Lender in New York, New York, upon at least sixty (60) days
prior written notice by Lender.  In addition, all Obligations shall be, at
Lender's option, due and payable without notice or demand upon termination of
this Agreement or upon the occurrence of any one or more of the following events
of default ("Default"): (1) if Borrower shall fail to pay to Lender when due any
amounts owing to Lender under any Obligation, or if there shall occur a breach
by Borrower or any Affiliate of Borrower of any of the terms, covenants,
conditions or provisions of this Agreement or any other agreement between
Borrower or any of its Affiliates and Lender or any of its Affiliates or if
Borrower shall fail to pay when due any indebtedness for borrowed money; (2) if
any guarantor, endorser or other person liable on the Obligations or who has
pledged or granted collateral security for the Obligations, shall die, terminate
or attempt to terminate its guaranty or pledge agreement or shall breach any of
the terms, covenants, conditions or provisions of any guarantee, endorsement or
other agreement of such person with, or in favor of, Lender or if a material
portion of any tangible Collateral for the Obligations is destroyed or lost or
rendered valueless; (3) if any representation, warranty, or statement of fact
made to Lender or an Affiliate of Lender at any time by or on behalf of Borrower
or an Affiliate of Borrower is or becomes false or misleading in any material
respect; (4) if Borrower shall become insolvent, is generally unable to pay its
debts as they mature, files or has filed against it a petition in bankruptcy,
liquidation or reorganization, or if a judgment against Borrower remains unpaid,
unstayed or undismissed for a period of more than five days, or if Borrower
discontinues doing business for any reason, or if a custodian, receiver or
trustee of any kind is appointed for it or any of its property; (5) if at any
time Lender shall, in its sole discretion, reasonably exercised, consider the
Obligations insecure or any part of the Receivables unsafe, insecure or
insufficient and Borrower shall not on demand furnish other collateral or make
payment on account, satisfactory to Lender; (6) if (x) Borrower shall default
under or breach the terms of any present or future lease (each a "Lease") of any
premises now or hereafter leased by Borrower ("Leased Premises") or (y) Lender
shall receive notice from any lessor of any Leased Premises that a default has
occurred under any Lease, or that any Lease has been terminated other than upon
the agreement of Borower and lessor; (7) any employee benefit plan of Borrower
subject to ERISA is completely or partially terminated or the Pension Benefit
Guaranty Corporation commences proceedings for the purpose of effecting any such
termination or an event or circumstance occurs which could result in any such
termination; or (8) if a claim is made or threatened, or a proceeding is
commenced, by any governmental agency or authority against Borrower or any
Affiliate of Borrower under any environmental protection laws. Upon the
occurrence and during the continuance of any Default, (i) Borrower shall pay to
Lender, as liquidated damages and as part of the Obligations, in addition to
amounts payable under Section 9.1 hereof, a charge at the rate of two percent
per month upon the outstanding balance of the Obligations from the date of
Default until the date of full payment of the Obligations, which charge shall be
in lieu of compensation payable under Section  3.1 from such date; provided,
that in no event shall such rate exceed the Maximum Rate and (ii) Lender shall
have the right (in addition to any other rights Lender may have under this
Agreement or otherwise) without further notice to Borrower, to enforce payment
of any Receivables, to settle, compromise, or release in whole or in part, any
amounts owing on Receivables, to prosecute any action, suit or proceeding with
respect to Receivables, to extend the time of payment of any and all
Receivables, to make allowances and adjustments with respect thereto, to issue
credits in Lender's name or Borrower's, to sell, assign and deliver the
Receivables (or any part thereof) and any returned, reclaimed or repossessed
merchandise or other property held by Lender or by Borrower for Lender's
account, at public or private sale, at broker's board, for cash, upon credit or
otherwise, at Lender's sole option and discretion, and Lender may bid or become
purchaser at any such sale if public, free from any right of redemption which is
hereby expressly waived. Borrower agrees that the giving of five Business Days'
notice by Lender, sent by ordinary mail, postage prepaid, to the mailing address
of Borrower set forth in this Agreement, designating the place and time of any
public sale or the time after which any private sale or other intended
disposition of the Receivables or any other security held by Lender is to be
made, shall be deemed to be reasonable notice thereof and Borrower waives any
other notice with respect thereto. The net cash proceeds resulting from the
exercise of any of the foregoing rights or remedies shall be applied by Lender
to the payment of the Obligations in such order as Lender may elect, and
Borrower shall remain liable to Lender for any deficiency. Notwithstanding
anything to the contrary contained in this section, (i) to the extent that an
event or occurrence described in this section consists of Borrower’s failure to
take, do or perform an act or action, then such failure shall not constitute a
Default if no other Default has occurred and if such act or action is taken,
done or performed by Borrower within 5 Business Days after Borrower’s receipt of
written notice from Lender that the act or action is required to be taken, done
or performed by Borrower and has not been taken, done or performed; and (ii) to
the extent that an event or occurrence described in this section consists of the
commencement of a proceeding against Borrower under Federal or state law or the
appointment of a receiver or custodian under Federal or state law, then the
commencement of such proceeding or the appointment of such receiver or custodian
shall not constitute a Default if no other Default has occurred and if such
proceeding or appointment is contested by Borrower within the time period and in
the manner required by law and is dismissed, terminated or vacated within ten
(10) Business Days after such commencement or appointment.
 
 
12

--------------------------------------------------------------------------------

 
 
8.2.   The enumeration of the foregoing rights and remedies is not intended to
be exhaustive, and such rights and remedies are in addition to and not by way of
limitation of any other rights or remedies Lender may have under the UCC or
other applicable law. Lender shall have the right, in its sole discretion, to
determine which rights and remedies, and in which order any of the same, are to
be exercised, and to determine which Receivables are to be proceeded against and
in which order, and the exercise of any right or remedy shall not preclude the
exercise of any others, all of which shall be cumulative. No act, failure or
delay by Lender shall constitute a waiver of any of its rights and remedies. No
single or partial waiver by Lender of any provision of this Agreement, or breach
or default thereunder, or of any right or remedy which Lender may have shall
operate as a waiver of any other provision, breach, default, right or remedy or
of the same provision, breach, default, right or remedy on a future occasion.
Borrower waives presentment, notice of dishonor, protest and notice of protest
of all instruments included in or evidencing any of the Obligations or the
Receivables and any and all notices or demands whatsoever (except as expressly
provided herein). Lender may, at all times, proceed directly against Borrower to
enforce payment of the Obligations and shall not be required to first enforce
its rights in the Receivables or any other security granted to it. Lender shall
not be required to take any action of any kind to preserve, collect or protect
its or Borrower's rights in the Receivables or any other security granted to it.
 
8.3.   BORROWER HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN THE EVENT OF ANY
LITIGATION WITH RESPECT TO ANY MATTER CONNECTED WITH THIS AGREEMENT, THE
OBLIGATIONS, THE RECEIVABLES, OR ANY OTHER TRANSACTION BETWEEN THE PARTIES AND
BORROWER HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK AND OF ANY FEDERAL COURT LOCATED IN SUCH STATE IN
CONNECTION WITH ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR THE OBLIGATIONS. IN ANY SUCH LITIGATION BORROWER WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREES THAT SERVICE
THEREOF MAY BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO BORROWER AT ITS
PLACE OF BUSINESS SET FORTH ABOVE. WITHIN 30 DAYS AFTER SUCH MAILING, BORROWER
SHALL APPEAR IN ANSWER TO SUCH SUMMONS, COMPLAINT OR OTHER PROCESS, FAILING
WHICH BORROWER SHALL BE DEEMED IN DEFAULT AND JUDGMENT MAY BE ENTERED BY LENDER
AGAINST BORROWER FOR THE AMOUNT OF THE CLAIM AND OTHER RELIEF REQUESTED THEREIN.
 
8.4.  Borrower hereby agrees to indemnify Lender and hold Lender harmless from
and against any liability, loss, damage, suit or proceeding ever suffered or
incurred by Lender (including reasonable attorneys’ fee) as a result of
Borrower’s failure to observe, perform or discharge Borrower’s duties hereunder
or as a result of Borrower’s breach of any of the representations, warranties
and covenants of this Agreement. This indemnity shall survive termination of
this Agreement for any reason.
 
 
13

--------------------------------------------------------------------------------

 


9.  
EFFECTIVE DATE, CONTROLLING LAW AND TERMINATION



9.1.   This Agreement shall become effective upon acceptance by Lender at its
office in the State of New York, and shall continue in full force and effect
until November 30, 2014 (the "Renewal Date") and from year to year thereafter,
unless sooner terminated as herein provided. Borrower may terminate this
Agreement on the Renewal Date or on the anniversary of the Renewal Date in any
year by giving Lender at least sixty (60) days' prior written notice by
registered or certified mail, return receipt requested, and in addition to its
other rights hereunder, Lender shall have the right to terminate this Agreement
at any time by giving Borrower sixty (60) days' prior written notice.  Should a
Default or a Change of Control occur hereunder, this Agreement will be
terminable by Lender at any time and Borrower shall, upon any such termination
by Lender, or upon termination of this Agreement effective prior to the end of
its current term for any reason other than termination by Lender in the absence
of a Default, pay to Lender, as liquidated damages and as part of the
Obligations, in addition to amounts payable under Section 8.1 hereof, an amount
equal to (a) two and one half percent (2.5%) of the Maximum Credit Facility then
in effect, if such termination occurs prior to the first anniversary of the
Closing Date; and (b) one percent (1%) of the Maximum Credit Facility then in
effect, if such termination occurs on or after the first anniversary of the
Closing Date but before the Renewal Date.  Notwithstanding the foregoing, the
payment of the percentages listed in this Section 9.1 (a) and (b) shall not be
payable (x) in the event of a Change of Control; (y) termination of this
agreement occurs not later than ninety (90) days after such Change of Control;
and (z) at the time of such Change of Control, Borrower is not in default of any
of its Obligations to Lender.   No termination of this Agreement, however, shall
relieve or discharge Borrower of its duties, obligations and covenants hereunder
until such time as all Obligations have been paid in full, and the continuing
security interest in Receivables and other Collateral granted to Lender
hereunder or under any other agreement shall remain in effect until such
Obligations have been indefeasibly paid and performed in full and any provision
hereof that by its terms survives termination of this Agreement  shall survive
pursuant to such terms. No provision hereof shall be modified or amended orally
or by course of conduct but only by a written instrument expressly referring
hereto signed by both parties. This Agreement embodies the entire agreement
between Lender and Borrower as to the subject matter hereof and supersedes all
prior agreements (whether oral or written) as to the subject matter
hereof.   This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective heirs, executors, administrators,
successors and assigns, provided, however, that Borrower may not assign this
Agreement or its rights hereunder without Lender’s prior written
consent.  Borrower consents to Lender’s sale of participations in the loans made
under this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
9.2.   ALL LOANS SHALL BE DISBURSED BY LENDER FROM ITS OFFICE IN THE STATE OF
NEW YORK, SHALL BE PAYABLE BY BORROWER AT SUCH OFFICE, AND THIS AGREEMENT AND
ALL TRANSACTIONS THEREUNDER SHALL BE DEEMED TO BE CONSUMMATED IN SUCH STATE AND
SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THAT
STATE.  If any part or provision of this Agreement is invalid or in
contravention of the applicable laws or regulations of any controlling
jurisdiction, such part or provision shall be severable without affecting the
validity of any other part or provision of this Agreement. Notwithstanding any
provision herein or in any related document, Lender shall never be entitled to
receive, collect, or apply, as interest on the Loan Account, any amount in
excess of the maximum rate of interest ("Maximum Rate") permitted to be charged
from time to time by applicable law (if such law imposes any maximum rate), and
in the event Lender ever receives, collects, or applies as interest, any amount
in excess of the Maximum Rate, such amount shall be deemed and treated as a
partial prepayment of the principal of the Loan Account; and, if the principal
of the Loan Account and all other of Lender's charges other than interest are
paid in full, any remaining excess shall be paid to Borrower.
 
10.  
Miscellaneous

 
10.1. Unless otherwise specifically provided in this Agreement, any notices,
requests, demands or other communications permitted or required to be given
under this Agreement shall be in writing and shall be sent by facsimile, hand
delivery or by a nationally recognized overnight delivery service, to the
addresses and facsimile numbers of the parties set forth below (or to such other
address or facsimile number as a party may hereafter designate by a notice to
the other that complies with this section) and shall be deemed given (a) in the
case of a notice sent by facsimile, when received by the recipient if the
sending party receives a confirmation of delivery from its own facsimile
machine;  and (b) in the case of a notice that is hand delivered or sent by such
overnight courier, when delivered (provided that the sending party retains a
confirmation of delivery).  Any notice which, pursuant to the terms hereof must
be sent by Borrower by certified or registered mail shall be deemed given and
effective when received by Lender, or Borrower, as the case may be.
 
If to Lender
If to Borrower
ROSENTHAL & ROSENTHAL, INC.
1370 Broadway
New York NY 10018
Attn: David Flaxman, Esq., with a copy to James Occhiogrosso
Facsimile: (212) 356-0989
Zoom Telephonics, Inc.
207 South Street
Boston, MA 02111
Attn: Frank Manning
Facsimile:

 
10.2. Nothing contained herein shall impose on Lender any liability for any
contracts, undertakings or other obligations of Borrower to others, including
obligations of Borrower to any Account Debtor for breach of the terms of any
contract of sale between Borrower and the Account Debtor.
 
 
15

--------------------------------------------------------------------------------

 
 
10.3. Wherever in this Agreement (i) the term “including” appears, such term
shall be deemed to mean “including without limitation”; (ii) the term
“satisfactory” or “acceptable” to Lender appears, such terms shall be deemed to
mean “acceptable” or “satisfactory” to Lender and its counsel in their sole  and
absolute discretion; and (iii) the terms “in the opinion” or “in the judgment”
of Lender appear, such terms shall be deemed to mean “in the sole opinion” and
“in the sole judgment” of Lender and its counsel.
 
10.4. Terms used in this Agreement that are not defined in this Agreement but
are defined in the UCC shall have the meanings given in the UCC.
 
IN WITNESS WHEREOF, Lender and Borrower have caused this Agreement to be
executed by their respective corporate officers thereto duly authorized as of
the day and year first above written.


Attest:
 
___________________
Name:
Title:
ZOOM TELEPHONICS, INC.
 
By: /s/Frank Manning                   
Frank Manning, President/CEO



Attest:
 
___________________
Name:
Title:
Accepted:
 
ROSENTHAL & ROSENTHAL, INC.
 
By: /s/Robert Martucci                   
Robert Martucci, Senior Vice President



 
16

--------------------------------------------------------------------------------

 
 
Schedule 6.3


Litigation
 
On October 15, 2012, Telecom Innovations filed a complaint for patent
infringement against Zoom Telephonics, Inc.


 
17

--------------------------------------------------------------------------------

 
 
Schedule 6.5


Other locations of Borrower


207 South Street, 5th Floor, Boston MA 02111


Zoom c/o Summit da Baja
WAREHOUSE No. 26, Centro Industrial Los Pinos,
C Privada # 16690 Fracc. Niños Heroes Este,
Ciudad de Tijuana B.C  Mexico


 
18

--------------------------------------------------------------------------------

 
 
ANNEX A
 
TO ALL CUSTOMERS OF:  ZOOM TELEPHONICS, INC.
 
Attention: Accounts Payable Supervisor


All accounts receivables of ZOOM TELEPHONICS, INC. have been assigned and are
payable to Rosenthal & Rosenthal, Inc.  Accordingly, payment of all accounts
receivables arising from sales made or services rendered by ZOOM TELEPHONICS,
INC. to you whether now existing or hereafter arising are to be made directly
and only to:


Rosenthal & Rosenthal, Inc.
1370 Broadway
New York, NY 10018
Attn:


or pursuant to such other instructions as Rosenthal & Rosenthal, Inc. may
hereafter provide.


This notification of assignment of accounts receivables is being given to you in
accordance with the provisions of the Uniform Commercial Code.  If you should
make payment to ZOOM TELEPHONICS, INC. or anyone else other than Rosenthal &
Rosenthal, Inc., unless otherwise instructed by Rosenthal & Rosenthal, Inc.
hereafter such payment will not constitute payment of the account receivable,
and may subject you to double liability for the sums due in connection
therewith.
 

  Very truly yours,           ZOOM TELEPHONICS, INC.                 By:    
Title:  

 
 
19

--------------------------------------------------------------------------------

 
 
Exhibit B


MONTHLY ACCOUNTS RECEIVABLE ROLLFORWARD REPORT


SAMPLE FORM



   
 +
 -
 -
 -
 +
 -
 +
 
Date
Beginning
 Gross
 (Credits)
(Net
 (Discounts)
 Debit
(Credit
Non A/R
Ending
 
Balance
 Sales
 
Collections)
 
 Adj
 Adj)
 Cash
Balance
8/31/2008
       
   Enter opening aging balance here
[zmtp_ex101001.jpg]  
9/1/2008
0.00
             
0.00
9/2/2008
0.00
             
0.00
9/3/2008
0.00
             
0.00
9/4/2008
0.00
             
0.00
9/5/2008
0.00
             
0.00
9/6/2008
0.00
             
0.00
9/7/2008
0.00
             
0.00
9/8/2008
0.00
             
0.00
9/9/2008
0.00
             
0.00
9/10/2008
0.00
             
0.00
9/11/2008
0.00
             
0.00
9/12/2008
0.00
             
0.00
9/13/2008
0.00
             
0.00
9/14/2008
0.00
             
0.00
9/15/2008
0.00
             
0.00
9/16/2008
0.00
             
0.00
9/17/2008
0.00
             
0.00
9/18/2008
0.00
             
0.00
9/19/2008
0.00
             
0.00
9/20/2008
0.00
             
0.00
9/21/2008
0.00
             
0.00
9/22/2008
0.00
             
0.00
9/23/2008
0.00
             
0.00
9/24/2008
0.00
             
0.00
9/25/2008
0.00
             
0.00
9/26/2008
0.00
             
0.00
9/27/2008
0.00
             
0.00
9/28/2008
0.00
             
0.00
9/29/2008
0.00
             
0.00
9/30/2008
0.00
             
0.00
 
0.00
             
0.00
                                 
Balance per Aging
               
Calculated balance
0.00
             
Variance
0.00



 
20

--------------------------------------------------------------------------------

 


EXHIBIT C


PATENTS, TRADEMARKS AND COPYRIGHTS
 
TRADEMARKS
 
US Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number/Date
Zoom
 
1,892,967
 
May 9, 1995
 
74/399,844
Model American
 
N/A
 
N/A
 
74/594,005/ November 2, 1994
Demon Dialer
 
1,187,443
 
January 26, 1982
 
73/239,507
Zoom
 
2,159,438
 
May 19, 1998
 
75/099,664
Zoom
 
2,675,838
 
January 21, 2003
 
75/684,799
Zoom
 
2,784,568
 
November 18, 2003
 
75/982,358
Zoom
 
2,891,467
 
October 5, 2004
 
75/687,137
Hayes
 
1,300,248
 
October 16, 1984
 
73/409,401
Accura
 
1,778,792
 
June 29, 1993
 
74/326,462
Hayes & H Logo
 
1,197,778
 
June 15, 1982
 
73/319,703
Optima
 
2,047,187
 
March 25, 1997
 
74/723,921
Smartcom
 
1,972,187
 
May 7, 1996
 
74/506,005
Global Village
 
1,954,505
 
February 6, 1996
 
74/586,183
Zoomit
 
2,950,221
 
May 10, 2005
 
78/296,182
Global Village
 
2,985,990
 
August 16, 2005
 
76/585,753
Zoom (Expanded)
 
3,373,929
 
January 22, 2008
 
78/678,525
iHiFi
 
3,357,733
 
December 18, 2007
 
78/859,042
Zoom (Internet Services)
 
3,931,890
 
March 15, 2011
 
77/800,462
ZDTV (keyboards)
 
3,910,672
 
January 25, 2011
 
85/047,894
We3G
 
N/A
 
N/A
 
85/137,719/September 24, 2010
Zoom (Stylized)
 
N/A
 
N/A
 
85/432,158/September 26, 2011
Zoomguard
 
N/A
 
N/A
 
85/518,145/January 17, 2012

 
 
21

--------------------------------------------------------------------------------

 
 
Australia Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Global Village
 
663921
 
June 14, 2005
 
663921
Global Village
 
847607
 
February 27, 2006
 
1055723



Benelux Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Zoom
 
544969
 
December 8, 1993
 
807660



 
22

--------------------------------------------------------------------------------

 


Canada Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Hayes
 
309,698
 
December 27, 1985
 
503,195
H Logo
 
289,338
 
March 30, 1984
 
503,194
Faxworks
 
508007
 
February 12, 1999
 
(None listed)
Boca Research
 
1,038,788
 
December 7, 1999
 
(None listed)
Global Village
 
TMA664,024
 
May 11, 2006
 
1233032



China (People’s Republic) Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
H Logo & Hayes
 
264789
 
October 10, 1996
 
(None listed)
Zoom (Chinese Characters)
 
1,777,799
 
May 27, 2002
 
2000098504
Zoom (Chinese Characters)
 
1749269
 
April 14, 2002
 
2000098505
Global Village
 
847607
 
October 7, 2004
 
847607



Columbia Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
H Logo & Hayes
 
126800
 
December 14, 1989
 
92239312



European Community Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Zoom
 
001174929
 
June 26, 2001
 
001174929
H Logo & Hayes
 
1213859
 
June 14, 1999
 
1213859
Global Village
 
004057361
 
October 7, 2004
 
004057361
Zoom (Expanded)
 
006694129
 
January 23, 2006
 
006694129

 
Finland Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Smartcom
 
96034
 
September 5, 1986
 
2609/84

 
 
23

--------------------------------------------------------------------------------

 
 
Germany Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Zoom
 
2,911,941
 
December 31, 1993
 
Z116209WZ

 
Hong Kong Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Zoom
 
2007B00096
 
July 25, 2007
 
199908332
Zoom
 
2000B13533
 
October 11, 2000
 
8334/1999
H Logo & Hayes
 
2160B1988
 
June 13, 1986
 
21231986



Israel Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Zoom
 
183180
 
August 24, 2005
 
183180
Global Village
 
186564
 
November 11, 2007
 
186564



Japan Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
H Logo & Hayes
 
1949940
 
April 30, 1987
 
S59-065964
Global Village
 
847607
 
October 7, 2004
 
847607



Mexico Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Global Village
 
944122
 
October 8, 2004
 
681321



Norway Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Global Village
 
847607
 
October 7, 2004
 
847607



Russian Federation Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Global Village
 
847607
 
October 7, 2004
 
847607

 
 
24

--------------------------------------------------------------------------------

 
 
Saudi Arabia Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Hayes
 
135/40
 
February 19, 2005
 
00



Singapore Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
H Logo & Hayes
 
T93/07421G
 
September 22, 1993
 
T93/07421G





South Africa Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
H Logo & Hayes
 
B84/3597
 
April 18, 1984
 
B84-3597



Taiwan Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Hayes
 
732277
 
June 30, 1993
 
(None Listed)
Global Village
 
01167628
 
August 1, 2005
 
93046167



Turkey Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Global Village
 
847607
 
October 7, 2004
 
847607
Zoom (Expanded)
 
200602257
 
January 26, 2006
 
2006/02257
Zoom
 
200961933
 
November 19, 2009
 
200961933



United Kingdom Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Zoom
 
1540732
 
June 8, 1993
 
1540732
U.K. Design 2,062,047
 
2,062,047
 
July 1, 1994
 
00
U.K. Design
 
2,065,846
 
November 18, 1991
 
00



 
25

--------------------------------------------------------------------------------

 
 
Patents in United States


Description/Title
 
Patent Number
 
Issue Date
 
Application Number
 
Filing Date
U.S. Patents
               
Parallel-Connected Dialing Signal Transmission - Inhibiting Device for Data
Transfer Over a Telephone Link
 
5,898,756
 
4/27/1999
 
08/542,661
 
10/13/1995
Parallel-Connected Dialing Signal Transmission - Inhibiting Device for Data
Transfer Over a Telephone Link
 
6,711,238
 
3/23/2004
 
09/235,529
 
1/22/1999
Memory Architecture for Telephone Dialer
 
6,963,640
 
11/8/2005
 
09/557,570
 
4/25/2000
Data Flow Control Unit
 
6,944,774
 
9/13/2005
 
09/753,071
 
1/2/2001
Distinctive Dial Tone for a VOIP Call
 
7,593,389
 
9/22/2009
 
10/934,787
 
9/3/2004
Method and Apparatus for User Authentification
 
8,194,651
 
6/5/2012
 
10/934,350
 
9/3/2004
                 
U.S. Patent Applications
               
Method and Apparatus for Ensuring Accessibility to Emergency Service Via VOIP or
VIA PSTN
 
N/A
 
N/A
 
11/582,870
 
10/18/2006



 
26

--------------------------------------------------------------------------------

 
 
Copyrights in United States


(NONE)


License Agreements


License Agreement Dated:  October 18, 2010 BY AND BETWEEN  ZOOM TELEPHONICS,
INC. AND JIANGSU LEIMONE ELECTRONICS CO., LTD.
 
License Back Agreement in the People’s Republic of China Dated:  October 18,
2010 BY AND BETWEEN JIANGSU LEIMONE ELECTRONICS CO., LTD. AND ZOOM TELEPHONICS,
INC.
 
 
 
27

--------------------------------------------------------------------------------